998 F.2d 1008
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Connell FERRELL, Plaintiff-Appellant,v.David MOODY, Defendant-Appellee.
No. 93-6339.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 15, 1993.Decided:  July 28, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-93-219)
Connell Ferrell, Appellant Pro Se.
W.D.Va.
AFFIRMED.
Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Connell Ferrell appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that the district court did not abuse its discretion as to the dismissal of the claims against Defendant Moody and officials of the Halifax County Jail, and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ferrell v. Moody, No. CA-93-219 (W.D. Va.  Mar. 24, 1993).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED